
Exhibit 10(r)

MARKETING AND SALES AGREEMENT




THIS MARKETING AND SALES AGREEMENT (the "Agreement") is entered into as of the
21st day of June, 2010 by and between EuroTech, Inc., a Maryland corporation
with its principal place of business at 10206 Old Columbia Road, Columbia,
Maryland ("EuroTech"), and Elecsys Corporation, a Kansas corporation with its
principal place of business at 846 North Mart-Way Court, Olathe, Kansas
("Elecsys").
 
WHEREAS, EuroTech has entered into a Technology Rights Agreement with Larry
Lendo and John Lujan pursuant to which exclusive license rights to designated
technology (as defined therein) in the oil and gas and energy markets have been
granted;
 
WHEREAS, the technology referenced in the Technology Rights Agreement has been
sublicensed to Elecsys; and
 
WHEREAS, Elecsys and EuroTech wish to enter into additional agreement with
respect to the marketing and sales of such technology
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, the sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
1.           Delivery of Assets.  EuroTech shall deliver to Elecsys,
contemporaneous with the execution of this Agreement, all mutually agreed upon
manufacturing documentation, instructions, and test jigs adequate to permit
Elecsys to test and maintain those products listed on Exhibit A attached
hereto.  To the extent Elecsys chooses to purchase any test fixtures required
for these testing and maintenance efforts, Elecsys shall pay to EuroTech a
mutually agreed upon price for such test fixtures.
 
2.           Customer Support.  Attached as Exhibit B to this Agreement is a
list of customers and certain contracts that EuroTech has entered into with each
such customer.  Elecsys shall provide to such customers the ongoing product
support required pursuant to such contracts and shall be entitled to receive
from each such customer payment for any support services so provided.  Elecsys
shall have no obligation or responsibility for any services provided by EuroTech
prior to the date of this Agreement, and EuroTech shall have no obligation or
responsibility for any services so provided by Elecsys.
 
In the event Elecsys is called upon to provide any warranty service to prior
customers of EuroTech, EuroTech agrees to compensate Elecsys for such repair
work at a rate also set forth on Exhibit B attached hereto.  Any such
compensation shall be due from EuroTech within 30 days of delivery by Elecsys of
the invoice for such work.
 
In the event:  (i) Elecsys sells substantially all of its assets or a majority
of its outstanding stock is acquired in a single transaction that closes within
twelve months from the date of this Agreement, and (ii) Elecsys or its successor
in interest materially fails to perform the service obligations set forth in
this Section 2, then EuroTech, at its option, shall have the right to terminate
or modify this agreement.
 

                                                                                    
 
1

--------------------------------------------------------------------------------

 

3.           Parts Availability.  To the extent that Elecsys needs or requests
components to provide the customer support described in Section 2 above,
EuroTech shall provide those components listed on Exhibit C attached hereto and
Elecsys shall promptly pay the per unit price also noted on Exhibit C.  EuroTech
shall be obligated to provide such parts until such time as its stock, existing
as of the date of this Agreement, has been depleted.  In addition, EuroTech
shall provide as many processor and IO cards as may be requested by Elecsys,
also at the agreed upon price set forth on Exhibit C attached hereto.
 
4.           Non-Competition.  In exchange for the undertakings of Elecsys set
forth above, EuroTech agrees not to engage in the marketing or sale of any of
the products that incorporate the Technology, or to otherwise license or sell,
the Technology described in the Technology Rights Agreement dated June 21st,
2010 (solely to the extent that such technology is used in the oil, gas, and
energy markets (collectively, the “Market”)).  Further, EuroTech agrees to no
longer provide any customer support or product repair services in any way
relating to such technology in the Market.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




ELECSYS CORPORATION




By:  /s/ Karl B. Gemperli                                                      
Name:  Karl B. Gemperli                                           
Title:  CEO                                           
Date:  6-21-2010                                           




EUROTECH, INC.




By:  /s/ Greg
Nicoloso                                                                
Name:  Greg Nicoloso                                                      
Title:  CEO                                           
Date:  6-21-2010                                           



                                                                                  
 
2

--------------------------------------------------------------------------------

 

Exhibit A


Production documentation, test jigs


All Available production documentation and test procedures and jigs will be
provided by Eurotech in order for Elecsys to fully support and/or produce the
following products:


Director Series II


Director Series IV


Director Series V


Director Z – (test jig to be purchased by Elecsys)











                                                                                   
 
3

--------------------------------------------------------------------------------

 

Exhibit B




Maintenance and Support Obligations
 

Conoco Philips Expires 2/24/2011   Magellan Pipeline Company  Expires 4/3/2011  
Enterprise Products Operating L.P. Expires 2/15/2011  

 


Elecsys shall provide the balance of current service/support contracts at no
cost to Eurotech.


Elecsys shall negotiate future service/support contracts directly with the
customers.




Warranty Repair Rate


For repairs to Director units shipped by Eurotech prior to this Agreement that
are still covered under original warranty:


 
1.
Eurotech shall provide replacement parts to Elecsys free of charge.

 
2.
Eurotech will pay Elecsys for any parts it is not able to provide to Elecsys at
cost.

 
3.
Eurotech will pay Elecsys $65.00 to process and repair each Director unit.

 
4.
Eurotech will pay any warranty related shipping charges.


                                                                                   
 
4

--------------------------------------------------------------------------------

 

Exhibit C




Materials




Supported Legacy Products: Director II, Director IV, and Director V


The following Legacy Materials will be supplied at 15% above Eurotech Cost (as
listed below), until supply is exhausted.  Once on hand supplies are depleted,
Eurotech will provide supplier information for Elecsys to contact vendors
directly for future procurement. Items must be purchased with a minimum qty of
10 pieces, or the remaining balance.


Eurotech P/N:
Description
Additional Info
 Per Unit Cost
Qty on Hand
2040-14395-000-000
Cable; Director Ethernet
 
 $       2.51
300
2040-14396-000-000
Cable; Director I/O Breakout
 
 $    14.03
56
2040-14398-000-000
Cable; DS4-P
 
 $    16.98
13
2040-16100-000-000
Cable; DIR Set (1 ea Blk,Org,Purple)
 
 $       0.49
1200
2101-14367-000-000
Cable; ACS-011
SCT-AIM104 to AIM104-386 Cable
 $       3.81
86
2151-14343-000-000
Conn; 25.303.3353.0
3 Pos Panel Mount Socket
 $       1.28
160
2151-14344-000-000
Conn; 25.340.3353
3 Pos Mating Plug
 $       1.40
160
2153-08460-000-000
Conn; 555052-1
RJ45 coupler
 $       1.93
260
2190-09534-000-000
License; TARGET (physical)
 
 $       1.00
750
2250-14314-000-000
Metal; 10851
DS2 Enclosure
 $    27.63
133
2250-14315-000-000
Metal; 12173
DS4 Enclosure
 $    37.21
70
2253-14323-000-000
Metal; 12335
DS4 End Plate Small Cover
 $       1.38
145
2253-14324-000-000
Metal; 12676
DS4 End Plate Large Cover
 $       1.08
105
2257-10396-000-000
Misc; 7700010000 (Director Mounting Kit)
 
 $       3.13
375
2258-14317-000-000
Metal; 10879
DS2 End Plate
 $       2.70
275
2258-14318-000-000
Metal; 11131
DS2 End Plate w/(1) DB9
 $       3.48
0
2258-14319-000-000
Metal; 11142
DS2 End Plate w/Ethernet
 $       3.45
210
2258-14321-000-000
Metal; 12136
DS4 End Plate w/(6) DB25
 $       2.95
80
2258-14322-000-000
Metal; 12137
DS4 Front Plate w/Ethernet
 $       4.79
195
2258-14325-000-000
Metal; 12750
DS4 End Plate w/(2) SER4
 $       4.44
66
2258-14326-000-000
Metal; 14117
DS4 Back Plate w/(4) DB9
 $       3.38
134
2258-14328-000-000
Metal; 50957
DS4P Front Plate
 $       4.40
110
2258-14329-000-000
Metal; 50958
DS4P Modem Plate
 $       1.99
140
2258-14330-000-000
Metal; 50959
DS4P-(2)E-M Front Plate
 $       5.21
145
2258-16030-000-090
Metal; DS2P Face Plate
 
 $       7.20
127
2258-16031-000-090
Metal; DS4P Face Plate
 
 $       7.20
124
2610-11000-000-000
Label; LM12
Logo Label
 $       0.88
870
2610-14355-000-000
Label; LDS2
DS2 Label
 $       1.78
173

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
2610-14356-000-000
Label; LDS4-P
DS4P Label
 $       1.27
240
6000-00623-001-102
Board; SCT-AIM104
 
 $  176.63
32
6000-00623-002-102
Board; SCT-AIM104-NPB
 
 $    94.15
6
6002-10550-000-000
Hardware; OEM-MODEM-56C2
 
 $    62.73
30
2040-14397-000-000
Cable; Director I/O External
 
 $    10.34
 
7002-14376-000-000
Conn; 910645
 
 $    40.73
           





Supported Current Products




The following materials will be supplied by Eurotech at Distribution pricing, as
listed below.



   
1-9
10-49
50-99
100-499
500-1K
1K- 5K
   
Legacy Board
                     
6070-00609-002-104
Board; AIM104-386EX:DIRECTOR-1
$235
$209
$196
$171
$157
$155
6070-00638-003-105
Board; PEGASUS-M64-F16 w/SRAM
$366
$325
$305
$266
$244
$242
6071-00638-001-105
Board; PEGASUS-M32-F16:DIRECTOR
$415
$369
$346
$302
$277
$274
                   
Current Product
                     
2040-14214-000-000
Cable; ZEUS Power
$10
$9
$8
$7
$7
$6
2258-53056-000-000
Metal; ICE-ZEUS Front Panel:Southern Star
$15
$13
$12
$11
$10
$10
2610-14354-000-000
Label, Barcode Logo
$3
$3
$2
$2
$2
$2
6570-00702-005-104
Board; ZEUS-M256-F64-005-R6
$446
$397
$372
$325
$298
$295
6570-00702-001-104
Board; ZEUS-M128-F32-001-R6
$417
$370
$347
$303
$278
$275
7060-52784-009-101
Enclosure; ICE-ZEUS-China
$110
$98
$92
$80
$73
$73
9500-00017-000-000
Cable; ZEUS COM 3-4
$33
$29
$27
$24
$22
$22
6570-00604-001-102
Board; AIM104-ETHER R6
$46
$40
$36
$33
$31
$30
6570-00685-001-101
Board; AIM104-COM8 R6
$115
$101
$89
$84
$77
$77
7000-13477-000-000
Cable; AIM104-COM8
$5
$5
$5
$4
$4
$4



For any items on the Director Z bill of materials that are not listed above,
Eurotech shall provide supplier information to enable Elecsys to procure parts
directly from vendors.


 
6

--------------------------------------------------------------------------------

 